Citation Nr: 1503010	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-44 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a chronic right knee sprain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, and if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include chronic anxiety and an adjustment reaction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to March 1992 and from January 2003 to January 2004.  He also had various periods of service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the Veteran's petition to reopen a claim for service connection for hypertension as well as his claim for service connection for chronic anxiety.

In addition, the Veteran appeals from a June 2009 rating decision which granted his claim for service connection for a chronic right knee sprain and assigned an initial rating of 10 percent, effective November 18, 2008.

In his November 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the local RO.  Thereafter, in a September 2011 communication, the Veteran indicated that he wished to withdraw his request for a Board hearing.  Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014).

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the RO as entitlement to service connection for chronic anxiety.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include anxiety and an adjustment reaction. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless files.  A review of the documents in Virtual VA reveals VA treatment records dated through July 2013; such treatment records were considered by the agency of original jurisdiction (AOJ) in the July 2013 supplemental statement of the case.  A review of the documents in VBMS reveals a December 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

In January 2011, the Veteran filed a Disabled Veterans Application for Vocational Rehabilitation (VA Form 28-1900).  It is not clear from the current record whether such claim has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board's determination as to the petition to reopen a claim for service connection for hypertension is addressed below.  The reopened claim, as well as the claim for service connection for chronic anxiety and a higher rating for a right knee sprain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision decided in December 2006, the RO denied the Veteran's claim for service connection for hypertension.

2.  Evidence added to the record since the last final denial in December 2006 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The December 2006 decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hypertension is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.    § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular-renal disease is among the diseases listed in section 3.309(a).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran previously sought entitlement to service connection for hypertension in February 2006.  In a December 2006 decision, the AOJ considered the Veteran's service treatment records and National Guard treatment records dated from June 2001 to October 2006 and an October 2006 VA examination report.  The service treatment records are negative for a diagnosis of hypertension while a June 2001 National Guard treatment record, which was during a period of INACDUTRA, indicates that the Veteran's hypertension was controlled with medication.  The AOJ denied the Veteran's claim for service connection for hypertension reasoning that hypertension was neither occurred in nor was caused by service and that there was no evidence of aggravation during the second period of service.

Although notified of the AOJ's denial in a December 2006 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. §§ 20.200.  The AOJ's December 2006 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection hypertension was received prior to the expiration of the appeal period stemming from the December 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board notes that, in approximately December 2008, the Veteran submitted service treatment records in support of his claim.  In addition, additional service treatment and personnel records were associated with the claims file in approximately September 2011.  The Board further notes the provisions of 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).   However, the service treatment records submitted by the Veteran as well as those associated in September 2011 were either duplicative of those contained in the claims file and where considered in the December 2006 rating decision or where not in existence at the time of the December 2006 rating decision. Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these service treatment records. 

The evidence received since the December 2006 rating decision consists of National Guard treatment records, 	VA outpatient treatment records, various VA examination 
reports, an April 2009 private opinion and various lay statements from the Veteran.  In this regard, an April 2009 opinion from Dr. J. T., a private physician, indicates that the Veteran's hypertension was incurred or at least aggravated by his service as his hypertension "goes up" during duty.  In a November 2008 statement, the Veteran wrote that his hypertension was incurred in the military.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   

Presuming the credibility of the statements from the Veteran and pursuant to Justus, as well as the April 2009 private opinion, the Board finds that the evidence received since the December 2006 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for hypertension.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for hypertension was previously denied as the evidence did not show a nexus between a current disability and service.  The April 2009 opinion from Dr. J. T. suggests such a nexus.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for hypertension is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for hypertension, is reopened; the appeal is granted to this extent only.


REMAND

With respect to the issues remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the Veteran was last afforded a VA examination in February 2011 in order to determine the current nature and severity of his right knee sprain.  While range of motion testing was conducted during this examination, the examiner noted that repetitive range of motion testing did not reveal further limitation due to weakness, fatigue or incoordination.  However, the examiner did not comment on whether there was additional limitation of motion due to pain.  The Veteran's representative also requested that a new examination be scheduled in the December 2014 Informal Hearing Presentation.  In light of the findings missing from the February 2011 VA examination, the time period since that evaluation, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected chronic right knee sprain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Pertaining to the Veteran's claims for service connection, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder and hypertension. 

The Veteran alleges that his acquired psychiatric disorder and hypertension had its onset during service.  Service treatment records document findings of hypertension and social phobia.  An April 2009 opinion from Dr. J. T., a private physician, indicates that the Veteran had generalized anxiety and hypertension that was incurred or at least aggravated by his service as his hypertension goes up during duty.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  The Board also notes that while multiple copies of this opinion are contained in the record, the quality of each copy is poor and the final sentence written by the physician has been cut-off during photocopying and is not legible.  Therefore, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed acquired psychiatric disorder and hypertension.

While on remand, the Veteran should be requested to identify any non-VA healthcare provider who treated him for his claimed disabilities and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeals.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the North Texas Healthcare System dated from July 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Request that the Veteran identify any non-VA healthcare provider who treated him for his claimed disabilities and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Send the Veteran a letter informing him that the quality of the April 2009 opinion from Dr. J. T. is poor as the final sentence written by the physician has been cut-off during photocopying and is not legible.  Advise the Veteran that he may submit a legible copy of this opinion to VA or that he may complete an appropriate authorization form to allow VA to obtain the records from Dr. J. T.

4.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected chronic right knee sprain.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  For the right knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether the right knee joint was ankylosed. 

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the right knee.

All opinions expressed should be accompanied by supporting rationale.

5.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature of etiology of his claimed acquired psychiatric disorder.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.

(a)  The examiner should identify all current acquired psychiatric disorders.

(b) For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's active military service or any period of ACDUTRA, to include the findings of social phobia in the July 2011 Medical Evaluation Board (MEB).

(c)  If psychosis is diagnosed to be present, the examiner should offer an opinion as to whether such disorder manifested within one year of the Veteran's service separation in March 1992 and/or January 2004 and, if so, to describe the manifestations.

In offering such opinions, the examiner should address the February 2009 opinion from Dr. J. T. that the Veteran's generalized anxiety was incurred or aggravated by service.  The examiner must provide a complete rationale for all opinions and conclusions reached.

6.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature of etiology of his hypertension.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.

(a)  For the currently diagnosed hypertension, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's active military service or any period of ACDUTRA, to include the findings of hypertension in the July 2011 Medical Evaluation Board (MEB).

(b)  The examiner should offer an opinion as to whether such disorder manifested within one year of the Veteran's service separation in March 1992 and/or January 2004 and, if so, to describe the manifestations.

In offering such opinions, the examiner should address the February 2009 opinion from Dr. J. T. that the Veteran's hypertension was incurred or aggravated by service as his blood pressure went up during duty.  The examiner must provide a complete rationale for all opinions and conclusions reached.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


